Virgin, J.
After the precedent notice required of the assessors has been given, to entitle a tax-payer to successfully apply to the county commissioners for an abatement of any part of his tax, whether based on an over-valuation or on property not possessed on April 1, he must show:
1. That, in compliance with the assessors’ notice, he seasonably presented a true and perfect list of his poll and all of his taxable estate possessed on April 1, and, if required, made oath to its truth, and answered in writing and subscribed the same, all proper inquiries as to the nature, situation and value of his property taxable in this state; or offers such list with his appli*467cation and satisfies the commissioners that he was unable to offer* it at the time appointed. R. S., c. 6, § § 93, 94; Gilpatrich v. Saco, 57 Maine, 277; Lambard v. Co. Com’rs, 53 Maine, 505 , 507 ; Fairfield v. Co. Com’rs, 66 Maine, 385, 387 ; Freedom v. Co. Com’rs, 66 Maine, 175; Levant v. Co. Com’rs. 67 Maine, 429.
2. That, on written application, stating the grounds therefor,, within two years from the assessment, the assessors refused to make the abatement asked for. E. S.,c. 6, § 95.
3. That his application was made to the commissioners at their next meeting. E. S., c. 6, § 96.
4. That he was overrated either on the value of his property,, or for property which he did not possess on April 1.
While all of these jurisdictional facts ought to be set forth in. the application, and the commissioners might properly decline' to receive and order notice upon an application which did not contain all these allegations, still, if without objection all these-facts be proved, the application might be entertained', for it is-the whole record which is to be examined.
The original record of the commissioners was evidently defective; but they amended it according to the facts, as they had a right to do. Levant v. Co. Com. 67 Maine, 429, 435. And as amended, we perceive no error in it.
The only cause of error assigned and relied on in argument, is. that the application did not set forth upon what property the: applicant desired abatement. To be sure, the application is: quite general in its terms, alleging that the assessors " assessed: the petitioner at a higher value than the property was worth on: the first day of April, 1883. ” Under this general allegation,, the commissioners would probably order a specification, if requested. And it seems the reason for not making such a. request, is disclosed by the following clause in their record, to-wit, "That in the application to the assessors requesting an abatement, is a list setting forth on what property he desired an abatement, . . and was produced at the hearing before the county commissioners, on notification of Buck. ” So it seems *468¡that the matter was specifically laid before them, and the town .-authorities could not have been injured.

Petition dismissed.

Peters, C. J., Daneorth, Poster and Haskell, JJ., concurred.
Emery, J., did not sit.